DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: comparing output signals at outputs of a plurality of switched capacitors; determining (similar as sensing function as disclosed in the 10,749,542), based on a value of a tunable time interval, whether to set a respective metastability flag for each bit of a plurality of bits to be evaluated; and updating (similar as increasing/decreasing function as disclosded in 10,749,542) value of the tunable time interval based on a count of the metastability flags that have been set.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: using the metastability flags for word completion when not all of the plurality of bits have been evaluated; and determining an output value based on a final value of the SAR and word completion
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: for each non-evaluated bit of the plurality of bits, assigning a value complementary to the respective non-evaluated bit.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 20 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: a plurality of switched capacitors configured to sample input signals; a comparator configured to compare output signals from the plurality of switched capacitors; and a metastability detector configured to: determine, based on a value of a tunable time interval, whether to set a respective metastability flag for each bit of a plurality of bits to be evaluated; and update the value of the tunable time interval based on a count of the metastability flags that have been set.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 20 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as:  a word completion block configured to use the metastability flags for word completion when not all of the plurality of bits have been evaluated, Page 24PATENT Attorney Docket No.: 1027691 USO3 (114264) wherein an output value of the SAR ADC is based on a final value of the SAR and word completion.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: a metastability flag register configured to store .
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: the timer receives a clock signal from the comparator.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: the metastability flag register indicates the count of the metastability flags that are generated during one sample conversion.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,749,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of 10,749,542 disclosed similar function and/or limitations as claimed in the instant application, such as: a timer configured to ouptut a signal that configures the metastability flag register.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein the count is greater than one, wherein updating the value of the tunable time interval comprises: increasing the value of the tunable time interval.

Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein the metastability flags are stored in a metastability flag register of the SAR ADC, and wherein the value of the tunable time interval is stored in a time interval tune register of the SAR ADC.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein the time interval tune register configures a tunable capacitor of a timer of the SAR ADC.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: wherein comparing the output signals is performed by a comparator of the SAR ADC, and wherein the timer receives a clock signal from the comparator.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base 
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: a signal from a timer of the SAR ADC configures the metastability flag register.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: using the metastability flags for word completion comprises: for each non-evaluated bit of the plurality of bits, assigning a value complementary to the respective non-evaluated bit.
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: the count is greater than one, wherein updating the value of the tunable time interval comprises: increasing the value of the tunable time interval.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest the following objected features: the count is zero, wherein updating the value of the tunable time interval comprises: decreasing the value of the tunable time interval.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAM T MAI/Primary Examiner, Art Unit 2845